Exhibit 10.48

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
November 15, 2012, is entered into among Kid Brands, Inc., a New Jersey
corporation (the “Parent”), Kids Line, LLC, a Delaware limited liability company
(“Kids Line”), Sassy, Inc., an Illinois corporation (“Sassy”), I & J Holdco,
Inc., a Delaware corporation (“I & J”), LaJobi, Inc., a Delaware corporation
(“LaJobi”), CoCaLo, Inc., a California corporation (“CoCaLo”), and RB Trademark
Holdco, LLC, a Delaware limited liability company (the “IP Sub” and collectively
with the Parent, Kids Line, Sassy, I & J, LaJobi, CoCaLo and such other
designated subsidiary borrowers from time to time, the “Borrowers” and each a
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below) as amended
hereby.

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Second Amended and Restated Credit Agreement, dated as of August 8,
2011 (as amended by that certain Waiver, First Amendment to Credit Agreement and
First Amendment to Security Agreement dated as of August 13, 2012 and as further
amended and as otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Guarantors party thereto, the Lenders party thereto and
the Administrative Agent.

B. The Borrowers have requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement.

C. The Administrative Agent and the Lenders have agreed to do so, subject to the
terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Estoppel, Acknowledgement and Reaffirmation. Each Loan Party hereby
acknowledges and confirms that as of November 14, 2012, the outstanding
principal amount of the Revolving Loans was $34,465,000.00 (including $0.00 in
respect of the Swingline Loans and $100,000.00 in respect of the LC Exposure)
and the outstanding principal amount of the Term Loans was $20,770,000.00, which
amounts constitute valid and subsisting obligations of the Loan Parties to the
Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. Each of the Loan Parties hereby
(i) acknowledges its obligations under the Loan Documents, (ii) reaffirms that
each of the Liens created and granted pursuant to the Loan Documents is valid,
subsisting, perfected (to the extent required by the Collateral Documents) and
of first priority, other than with respect to certain Permitted Encumbrances,
and (iii) acknowledges that this Agreement shall in no manner impair or
otherwise adversely affect such Liens.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement Effective with Required Lender Consent. The
Credit Agreement shall be amended as follows upon execution of this Agreement by
each of the Borrowers, the Guarantors, the Administrative Agent, and the
Required Lenders:

(a) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the word “and” from between clauses
(ix) and (x) and by inserting the following immediately following clause (x):

, (xi) expenses accrued during the month of September 2012 (plus or minus any
adjustments thereto in subsequent months to reflect actual expenses) and arising
as a result of the recall of any LaJobi and Sassy products , in an aggregate
amount not to exceed $600,000, and (xii) actual costs incurred during the period
from September 1, 2012 through December 31, 2012 and arising as a result of the
wind-down of the Borrowers’ operations in the United Kingdom, in an aggregate
amount not to exceed $100,000.

(b) Section 1.01 of the Credit Agreement is further amended by adding the
following new definition in the appropriate alphabetical order:

“Extension Date” is defined in Section 7.19.

(c) Section 7.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) As soon as practicable and in any event on or before November 22, 2012:

(i) maintain all lock-boxes, collection accounts, deposit accounts, operating
accounts, checking accounts, disbursement accounts and other accounts (in each
case, other than any Excluded Accounts) (collectively, the “Subject Accounts”)
with one or more financial institutions that have entered into an Account
Control Agreement with the Administrative Agent and the applicable Loan Party in
order to give the Administrative Agent “control” thereof (as defined in the UCC)
for perfection purposes;

(ii) cause all proceeds of Accounts, Inventory and other Collateral to be
deposited into Subject Accounts which are subject to an Account Control
Agreement;

(iii) cause (x) available funds contained in Subject Accounts constituting
collection accounts to be automatically swept on a daily basis to an account
maintained with the Administrative Agent and thereupon applied to the
outstanding Revolving Loans (without a corresponding reduction of the Revolving
Commitments); provided, however, that with respect to funds held at Union Bank
of California, the applicable Borrower shall initiate a daily manual wire of all
available funds in such account to an account maintained with the Administrative
Agent and thereupon such wired funds shall be applied to the outstanding
Revolving Loans (without a corresponding reduction of the Revolving Commitments)
and (y) Subject Accounts constituting disbursement accounts to be subject to
“control” (as defined in the UCC) of the Administrative Agent for perfection
purposes but shall not be automatically swept; and

 

2



--------------------------------------------------------------------------------

(iv) cause the aggregate amount of available funds in any Subject Accounts that
are not subject to the foregoing automatic sweep mechanics, at the end of any
Business Day (provided, however, that with respect to funds held at Cole Taylor
Bank, such automatic sweep may occur in the morning of any Business Day), to be
no greater than the lesser of (x) all outstanding checks written against such
accounts on such day and (y) $2,500,000.

(b) On or before the date sixty (60) days after the occurrence of an event which
would require the Borrowers to engage the Borrower Financial Advisor as a
Retained Executive in accordance with Section 7.19 (giving effect to any
extension of time granted by the Administrative Agent pursuant to such Section),
enter into a centralized cash management system reasonably acceptable to the
Administrative Agent enabling the Administrative Agent full dominion over all
Subject Accounts, under which, for the avoidance of doubt, all Subject Accounts
(both collection and disbursement accounts) are subject to an automatic sweep
mechanic.

(d) Section 7.19 of the Credit Agreement is hereby amended by inserting the
following words at the end of the first sentence:

; provided, however, that the deadline of November 15, 2012 in the foregoing
clause (ii) thereof may be extended, in the Administrative Agent’s discretion,
to one or more dates no later than November 30, 2012 and the deadline of
December 15, 2012 in the foregoing clause (iii) may be extended, in the
Administrative Agent’s discretion, to one or more dates no later than
December 21, 2012 (any such date, the “Extension Date”, which shall be deemed to
be December 15, 2012, if no such extension is granted by the Administrative
Agent).

(e) Section 8.13(a) of the Credit Agreement (Consolidated Leverage Ratio) is
hereby amended by replacing the table therein with the following:

 

Trailing Twelve Month Period Ending

  

Maximum Ratio

September 30, 2012

   6.75 to 1.0

October 31, 2012

   6.65 to 1.0

November 30, 2012

   6.25 to 1.0

December 31, 2012

   5.00 to 1.0

January 31, 2013

   4.75 to 1.0

February 28, 2013

   4.50 to 1.0

March 31, 2013

   4.50 to 1.0

April 30, 2013

   4.25 to 1.0

May 31, 2013

   4.00 to 1.0

June 30, 2013

   4.00 to 1.0

July 31, 2013

   4.00 to 1.0

August 31, 2013

   3.75 to 1.0

September 30, 2013

   3.75 to 1.0

October 31, 2013

   3.50 to 1.0

November 30, 2013

   3.50 to 1.0

December 31, 2013

and each trailing twelve-month

period thereafter

   2.85 to 1.0

 

3



--------------------------------------------------------------------------------

(f) Section 8.13(b) of the Credit Agreement (Consolidated Fixed Charge Coverage
Ratio) is hereby amended by replacing the table therein with the following:

 

Applicable Periods

   Minimum Ratio

Three months ending September 30, 2012

   1.40 to 1.0

Four months ending October 31, 2012

   1.20 to 1.0

Five months ending November 30, 2012

   0.90 to 1.0

Six months ending December 31, 2012

   1.20 to 1.0

Seven months ending January 31, 2013

   1.15 to 1.0

Eight months ending February 28, 2013

   1.10 to 1.0

Nine months ending March 31, 2013

   1.10 to 1.0

Ten months ending April 30, 2013

   1.10 to 1.0

Eleven months ending May 31, 2013

   1.05 to 1.0

Twelve months ending June 30, 2013

   1.10 to 1.0

Twelve months ending July 31, 2013

   1.10 to 1.0

Twelve months ending August 31, 2013

   1.05 to 1.0

Twelve months ending September 30, 2013

   1.10 to 1.0

Twelve months ending October 31, 2013

   1.20 to 1.0

Twelve months ending November 30, 2013

   1.25 to 1.0

Twelve months ending December 31, 2013

and each trailing twelve-month

period thereafter

   1.25 to 1.0

3. Agreements Effective with All Lender Consent.

(a) Amendments to Credit Agreement. The Credit Agreement shall be amended as
follows upon execution of this Agreement by each of the Borrowers, the
Guarantors, the Administrative Agent, and each of the Lenders:

(i) The definition of “PIK Rate” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the phrase “December 15, 2012” and inserting in lieu
thereof “the Extension Date”.

(ii) Section 2.09(c) of the Credit Agreement is amended by (A) deleting the
phrase “December 15, 2012” and inserting in lieu thereof “the Extension Date”
wherever it appears and (B) deleting the phrase “December 16, 2012” and
inserting in lieu thereof “the first Business Day after the Extension Date”.

(b) Extension of First Amendment Fee. The parties to this Agreement hereby agree
that, upon execution of this Agreement by each of the Borrowers, the Guarantors,
the Administrative Agent, and each of the Lenders, the portion of the Waiver and
Amendment Fee (as defined in the First Amendment) that has not been paid as of
the date hereof shall, rather than being payable on December 16, 2012, be
payable on the first Business Day following the Extension Date (the “Follow-up
Payment Date”); provided that (i) if all outstanding Obligations under the
Credit Agreement have been satisfied in full on or before the Extension Date,
the portion of the Waiver and Amendment Fee due on the Follow-up Payment Date
shall be waived in its entirety, and (ii) if the entire outstanding Term Loan
has been paid in full on or before the Extension Date, the portion of the Waiver
and Amendment Fee due on the Follow-up Payment Date which is attributable to the
Term Loan ($57,500) shall be waived.

 

4



--------------------------------------------------------------------------------

4. Amendment Fee. As consideration for the agreements of the Administrative
Agent and the Lenders set forth herein, the Borrowers hereby agree to pay to the
Administrative Agent, for the account of each Lender that returns an executed
signature page hereto to the Administrative Agent on or before November 30,
2012, an amendment fee in an amount equal to fifteen (15) basis points
multiplied by the sum of each Lender’s Revolving Commitments and Term Loan
Commitments (the “Amendment Fee”). The Amendment Fee shall be fully earned,
payable and non-refundable with respect to each Lender upon delivery of such
Lender’s executed signature page hereto, subject to, for the avoidance of doubt,
the effectiveness of this Agreement.

5. Closing Conditions. This Agreement shall become effective (the “Second
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) The Administrative Agent’s receipt of a copy of this Agreement duly executed
by each of the Borrowers, the Guarantors, the Administrative Agent, and the
Required Lenders; provided, however, that Section 3 of this Agreement shall only
be effective upon the Administrative Agent’s receipt, on or before November 30,
2012, of a copy of this Agreement duly executed by each of the Borrowers, the
Guarantors, the Administrative Agent, and each of the Lenders.

(b) The Administrative Agent’s receipt of the Amendment Fee in respect of each
Lender that returned an executed signature page hereto to the Administrative
Agent as of the Second Amendment Effective Date.

(c) Payment by the Borrowers of such fees and expenses that are payable in
connection with the consummation of the transactions contemplated by this
Agreement and the Loan Documents, including, without limitation, the fees and
expenses of the Administrative Agent and the Lenders’ counsel and other
professional advisors.

(d) The Administrative Agent shall have received from the Borrowers such other
documents, instruments and information as reasonably requested by the
Administrative Agent in connection with the matters contemplated hereby.

6. Release. In consideration of the Administrative Agent and the Lenders’
willingness to enter into this Agreement, each Loan Party hereby releases and
forever discharges the Administrative Agent and the Lenders and their respective
predecessors, successors, assigns, officers, managers, directors, employees,
agents, attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever arising in connection with or related to the
Loan Documents prior to the Second Amendment Effective Date, including, without
limitation, all claims, demands, and causes of action for contribution and
indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any Loan Party may have or claim to have against any of the
Lender Group.

7. Miscellaneous.

(a) Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Agreement. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

 

5



--------------------------------------------------------------------------------

(b) Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(i) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Loan Party and
constitutes the Loan Party’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the Loan
Party of this Agreement other than filings required by federal or state
securities laws or stock exchange rules.

(iv) The representations and warranties set forth in Article VI of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(v) After giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(c) Loan Document. This Agreement shall constitute a Loan Document under the
terms of the Credit Agreement.

(d) Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Agreement.

(e) Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

(f) Severability of Provisions. Each provision of this Agreement, and of the
amendments to the Credit Agreement proposed to be amended hereby, shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. In the event
that any provision of this Agreement, or of the amendments to the Credit
Agreement proposed to be amended hereby, is determined by a court of competent
jurisdiction to be unenforceable against any party, such provision shall be
severable from every other provision of this Agreement and the unenforceability
of such provision as against such party shall not affect the other provisions of
this Agreement, or amendments to the Credit Agreement proposed to be amended
hereby, as against such party or any other party.

(g) Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Agreement by telecopy, e-mail or
other electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

6



--------------------------------------------------------------------------------

(h) No Actions, Claims, Etc. As of the date hereof, each Loan Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders or their
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
any Loan Document on or prior to the date hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signature pages to follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:   KID BRANDS, INC.,       a New Jersey corporation     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     KIDS LINE, LLC,    
a Delaware limited liability company     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     SASSY, INC.,     an
Illinois corporation     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     I & J HOLDCO, INC.,
    a Delaware corporation     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     LAJOBI, INC.,     a
Delaware corporation     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     COCALO, INC.,     a
California corporation     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President     RB TRADEMARK HOLDCO,
LLC,     a Delaware limited liability company     By:  

/s/Guy A. Paglinco

    Name:   Guy A. Paglinco     Title:   Vice President and CFO  

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent  
  By:  

/s/ Kelly Weaver

    Name:   Kelly Weaver     Title:   Vice President  

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,     as a Lender, Swing Line Lender and L/C
Issuer     By:  

/s/ Phillip M. Raby

    Name:   Phillip M. Raby     Title:   Senior Vice President  

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, N.A.,     as a Lender     By:  

/s/ Susan M Graham

    Name:   Susan M. Graham     Title:   Senior Vice President  

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  WELLS FARGO BANK, N.A.,     as a Lender     By:  

/s/ Jeanette A. Griffin

    Name:   Jeanette A. Griffin     Title:   Senior Vice President  

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  CITIZENS BANK OF PENNSYLVANIA,     as a Lender     By:  

 

    Name:       Title:    

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  HSBC BANK USA, N.A.,     as a Lender     By:  

 

    Name:       Title:    

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  SOVEREIGN BANK,     as a Lender     By:  

/s/ Michael Recchia

    Name:   Michael Recchia     Title:   Vice President  

SECOND AMENDMENT TO CREDIT AGREEMENT